Exhibit 10(u)(7)

AMENDMENT NO. 7 TO CREDIT AGREEMENT

          This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of October 23, 2006 by and among PLAYTEX PRODUCTS, INC., a Delaware
corporation (“Borrower”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself as a Lender and as Agent, and the Requisite
Lenders signatory hereto. Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them in Annex A to
the Credit Agreement (as hereinafter defined), as amended hereby.

R E C I T A L S:

          WHEREAS, Borrower, the other Credit Parties, the Agent and the Lenders
entered into that certain Credit Agreement, dated as of February 19, 2004 (as
amended, supplemented, restated or otherwise modified prior to the date hereof,
the “Credit Agreement”); and

          WHEREAS, the parties to the Credit Agreement have agreed to amend the
Credit Agreement as set forth herein.

          NOW, THEREFORE, in consideration of the premises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1 Amendments. The Credit Agreement is hereby amended by amending and
restating Section 3.1(h) of the Credit Agreement to read in its entirety as
follows:

“(h) (A) Indebtedness incurred by Playtex Canada (and (i) a guaranty thereof
provided by Borrower and/or any Subsidiary of Playtex Canada and (ii) a pledge
of Stock in Playtex Canada provided by Playtex International) owing to GE
Capital or an Affiliate of GE Capital or to one or more lenders on behalf of
which GE Capital or an Affiliate of GE Capital acts as an agent in a principal
amount not to exceed $25,000,000 in the aggregate at any time outstanding,
provided, that no Credit Party (other than Borrower and Playtex International)
shall have any direct or indirect obligation or liability for or with respect to
any such Indebtedness and (B) Indebtedness of Playtex Canada incurred pursuant
to and evidenced by non-speculative F/X Hedging Instruments (as defined in the
Playtex Canada Credit Agreement) entered into by Playtex Canada with any Lender
under and as defined in the Playtex Canada Credit Agreement or any other Person
for the purpose of mitigating the risk to Playtex Canada from US Dollar exchange
rate fluctuations in connection with the purchase of Inventory from the Borrower
(and an unsecured guaranty thereof provided by the Borrower in the form of
Exhibit 3.1(h) attached hereto); and”

--------------------------------------------------------------------------------

     2 Conditions to Effectiveness. The amendments set forth in this Amendment
shall be effective on the date on which this Amendment shall have been duly
executed and delivered by the Borrower, each other Credit Party party hereto,
Agent and the Requisite Lenders.

     3 Representations and Warranties. In order to induce the Agent and the
Lenders to enter into this Amendment, Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:

     (a) the execution, delivery and performance by each Credit Party of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment is a legal, valid and binding obligation of such Credit Party
enforceable against such Credit Party in accordance with its terms;

     (b) upon the effectiveness of this Amendment, all of the representations
and warranties contained in the Credit Agreement and in the other Loan Documents
(other than those which speak expressly only as of an earlier date) are true and
correct in all material respects on and as of the date of the effectiveness of
this Amendment after giving effect to this Amendment and the transactions
contemplated hereby;

     (c) Neither the execution, delivery and performance of this Amendment by
each Credit Party nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
such Credit Party’s certificate or articles of incorporation or bylaws, (iii)
any law or regulation, or any order or decree of any court or government
instrumentality, or (iii) any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Credit Party or any of its
Subsidiaries is a party or by which such Credit Party or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to Agent on or before the date hereof or which could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

     (d) no Default or Event of Default exists or will result after giving
effect to this Amendment and the transactions contemplated hereby.

     4 Miscellaneous.

          4.1 Effect; Ratification.

     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

2

--------------------------------------------------------------------------------

     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any other Loan Document, nor constitute amendment of any
provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

     (c) Each Credit Party acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and Requisite Lenders of this Amendment shall
not be deemed (i) except as expressly provided in this Amendment, to be a
consent to any amendment, waiver or modification of any term or condition of the
Credit Agreement or of any other Loan Document, (ii) to create a course of
dealing or otherwise obligate Agent or Lenders to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (iii) to amend, prejudice, relinquish or impair any right of Agent or
Lenders to receive any indemnity or similar payment from any Person or entity as
a result of any matter arising from or relating to this Amendment.

          4.2 Counterparts and Signatures by Fax. This Amendment may be executed
in any number of counterparts, each such counterpart constituting an original
but all together one and the same instrument. Any party delivering an executed
counterpart of this Amendment by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

          4.3 Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

          4.4 Loan Document. This Amendment shall constitute a Loan Document.

          4.5 Costs And Expenses. As provided in Section 1.3(e) of the Credit
Agreement, Borrowers agree to reimburse Agent for all reasonable and documented
out-of-pocket fees, costs and expenses, including the fees, costs and expenses
of counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment (it being understood and agreed that the
documentation of counsel’s fees and expenses may omit information that such
counsel reasonably deems privileged).

          4.6 Reaffirmation. Each of the Credit Parties signatory hereto as
Guarantor hereby acknowledges and reaffirms all of its obligations and
undertakings under each of the Loan Documents to which it is a party and
acknowledges and agrees that subsequent to, and after taking account of the
provisions of this Amendment, each such Loan Document is and shall remain in
full force and effect in accordance with the terms thereof.

3

--------------------------------------------------------------------------------

          4.7 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

[Signature Pages Follow]

4

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.

PLAYTEX PRODUCTS, INC., a Delaware corporation, as Borrower     By: /s/ JOHN J.
MCCOLGAN    Name:  John J. McColgan    Title:  VP—Corporate Controller       
PLAYTEX SALES & SERVICES, INC., a Delaware corporation, as a Guarantor   By: /s/
JOHN J. MCCOLGAN    Name:  John J. McColgan    Title:  VP Finance & Treasurer   
    PLAYTEX MANUFACTURING, INC., a Delaware corporation, as a Guarantor   By:
/s/ JOHN J. MCCOLGAN    Name:  John J. McColgan    Title:  Treasurer       
PLAYTEX INVESTMENT CORP., a Delaware corporation, as a Guarantor   By: /s/ JOHN
J. MCCOLGAN    Name:  John J. McColgan    Title:  VP & Treasurer        PLAYTEX
INTERNATIONAL CORP., a Delaware corporation, as a Guarantor   By: /s/ JOHN J.
MCCOLGAN    Name:  John J. McColgan    Title:  VP & Treasurer   


[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------


TH MARKETING CORP., a Delaware corporation, as a Guarantor   By: /s/ JOHN J.
MCCOLGAN    Name:  John J. McColgan    Title:  VP & Treasurer        SMILE-TOTE,
INC., a California corporation, as a Guarantor    By: /s/ JOHN J. MCCOLGAN   
Name:  John J. McColgan    Title:  VP & Treasurer        SUN PHARMACEUTICALS
CORP., a Delaware corporation, as a Guarantor    By: /s/ JOHN J. MCCOLGAN   
Name:  John J. McColgan    Title:  Treasurer & CFO        PERSONAL CARE GROUP,
INC., a Delaware corporation, as a Guarantor    By: /s/ JOHN J. MCCOLGAN   
Name:  John J. McColgan    Title:  VP Finance & Treasurer        PERSONAL CARE
HOLDINGS, INC., a Delaware corporation, as a Guarantor    By: /s/ JOHN J.
MCCOLGAN    Name:  John J. McColgan    Title:  VP Finance & Treasurer       
CAREWELL INDUSTRIES, INC., a New York corporation, as a Guarantor    By: /s/
JOHN J. MCCOLGAN    Name:  John J. McColgan    Title:  VP Finance & Treasurer   


[Signature Page to Amendment No.6 to Credit Agreement]

--------------------------------------------------------------------------------


GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender    Name:  /s/ THOMAS
A. BECK    Its Duly Authorized Signatory


[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------


UBS AG, STAMFORD BRANCH, as a Lender    By:     Name:      Title:          By:  
  Name:      Title:     


[Signature Page to Amendment No. 7 to Credit Agreement]

--------------------------------------------------------------------------------